Exhibit 10.1

 

April 28, 2005

 

Mr. Rob-Roy J. Graham

3517 Wentwood

Dallas, Texas 75225

 

Dear Rob:

 

The purpose of this letter agreement (“Agreement”) is to set forth the terms and
conditions of the agreement which we have reached in connection with the
voluntary resignation of your executive officer position with Microtune, Inc.
(“Microtune”) and your assistance in the transitioning of your duties.
Therefore, in connection with the voluntary resignation of your executive
officer position at Microtune as Vice President, Chief Development Officer and
Secretary, and in order to facilitate a smooth and orderly transitioning of your
duties, we have agreed to provide you the benefits outlined herein.

 

While this document is drafted in letter form, it is intended to be a legally
binding agreement which we have reached in connection with the matters outlined
herein. Therefore, for and in good consideration of the mutual covenants and
promises contained herein, and for other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged by both you and
Microtune, Rob-Roy J. Graham and Microtune, Inc. hereby agree as follows:

 

  1. Resignation of Executive Officer Position with Microtune. You agree to
submit your voluntary resignation as an executive officer from Microtune, Inc.
and you agree to resign from any officer, director and/or manager positions that
you may hold with any of Microtune’s subsidiaries as of April 30, 2005.

 

  2.

Transitional Employment. As of May 1, 2005 until, May 31, 2005, you will remain
employed by Microtune in order to perform the transitional tasks and duties
identified on Exhibit A attached hereto (the “Identified Tasks”). In addition,
you will prepare a “transition file” for the use of Microtune and its officers
in the transitioning of your responsibilities. Your transitional employment will
remain in effect as long as you perform the Identified Tasks in a satisfactory
manner, as determined by James Fontaine, CEO and President. You will be
responsible for the Identified Tasks until May 31, 2005, and then you will
continue to be employed by Microtune for “as needed” transitional and/or
consulting services for a term lasting until November 15, 2005, contingent upon
your satisfactory performance of any requested services, or until you accept new
full time employment from another employer. In the event you obtain new full
time employment prior to November 15, 2005, you will agree to resign your
employment in accordance with normal resignation procedures and all benefits
owing to you under this Agreement will terminate as of the date you resign. You



--------------------------------------------------------------------------------

 

will not accrue any vacation days after April 30, 2005. At May 1, 2005, you will
begin 84 business hours of vacation at your current rate of pay and, upon your
return from vacation, you will then begin receiving cash compensation of $250.00
(less applicable federal and state withholdings) at each semi-monthly pay period
until November 15, 2005 or until you accept new, full-time employment from
another employer.

 

  3. Other Agreements. You will agree to fully comply with the terms and
conditions of the Invention Assignment and Confidentiality Agreement between you
and Microtune dated August 25, 2003 (“Confidentiality Agreement”). In this
regard, you acknowledge that you have legal obligations and responsibilities
regarding your activities after the termination of your employment. By signing
this Agreement, you acknowledge the existence and validity of the
Confidentiality Agreement. In addition, you acknowledge that Microtune agrees to
provide you with confidential information unique to Microtune during the term of
your transitional employment and, by your signature, you acknowledge delivery
and receipt of same. Microtune’s confidential information is defined in the
Confidentiality Agreement. You and Microtune agree to fully comply with the
terms and conditions of the Indemnification Agreement between you and Microtune
dated August 25, 2003 (“Indemnification Agreement”). In this regard, you and
Microtune acknowledge that you and Microtune have legal obligations and
responsibilities under the Indemnification Agreement that continue after your
resignation and after the termination of your employment. By signing this
Agreement, you and Microtune acknowledge the existence and validity of the
Indemnification Agreement.

 

  4.

Non-Solicitation and Non-Competition. You acknowledge and agree that
information, including the confidential information, you acquire during the term
of your transitional employment will enable you to irreparably injure Microtune
if you should engage in unfair competition. In consideration of the compensation
provided to you under this Agreement, and for other good and valuable
consideration, the receipt and sufficiency of which you acknowledge, you agree
not to solicit or assist any entity in the solicitation of Microtune employees
for a period beginning on the date of this Agreement and ending on November 15,
2006. For purposes of this Agreement, solicitation includes providing names
and/or qualifications to an entity by which you are employed or have an
ownership interest in, or any outside recruiting agency such an entity has
contracted with. The term “Microtune employee” shall include former Microtune
employees until such individual has been off the Microtune payroll for 90 days.
Furthermore, you agree until April 30, 2006, not to engage, directly or
indirectly, in any form of consultancy, employment or other advisory
relationship with any company in the United States that competes directly with
Microtune in the sale of Microtune’s semiconductor products and are listed in
Microtune’s annual reports on Form 10-K or quarterly reports on Form 10-Q. For
purposes of this Agreement, “Microtune’s semiconductor products” shall be deemed
to be those products in existence on the date hereof or any products developed
by Microtune

 

2



--------------------------------------------------------------------------------

 

in the future in the same line of business. If you desire to accept employment
or to enter into any consultancy or advisory relationship with one of these
companies in a business unit or division that does not compete directly with
Microtune, you will notify Microtune and provide a certification to Microtune
that to the best of your knowledge, such employment or advisory relationship
will not be with a business unit or division that competes directly with
Microtune and you will reaffirm your confidentiality obligations under the
Confidentiality Agreement as of such date. You further acknowledge and agree
that these non-solicitation and non-competition restrictions including, but not
limited to, the time period of restriction, the geographic areas of restriction,
and the scope of the restriction, are fair and reasonable, are supported by
sufficient and valid consideration, and these restrictions do not impose any
greater restraint than is necessary to protect the goodwill and other legitimate
business interests of Microtune. You acknowledge that these restrictions will
not prevent you from obtaining gainful employment in your occupation or field of
expertise or cause you undue hardship; that there are numerous other employment
and business opportunities available to you that are not affected by these
restrictions.

 

  5. Announcement of Resignation. With respect to third parties, Microtune and
you agree to announce that you are voluntarily resigning from your executive
officer position at Microtune due to your retirement, but that you will assist
Microtune with the transition of your duties.

 

  6. Comments Regarding Microtune. You agree not to make any derogatory comments
to any third party regarding Microtune, its management, or any prior or ongoing
Microtune projects taking place. Microtune will also agree not to make any
derogatory comments to any third party regarding your employment or the
circumstances surrounding your departure. If references are requested, Microtune
will provide a copy of the letter of recommendation dated April 28, 2005 from
James A. Fontaine, CEO and President promptly upon your request. If there are
other inquiries as to your employment at Microtune, Microtune’s response will be
limited to stating the dates of your employment and positions held.

 

  7.

Compensation for Transition Services. In exchange for the covenants and promises
that you have made in this Agreement, including but not limited to, the Release
of All Claims in paragraph 8, and in exchange for your continued employment
during the transition of your duties, Microtune agrees to the continuation of
all stock option vesting through November 15, 2005. If you resign your
employment prior to November 15, 2005, all stock option vesting will cease as of
the date of your resignation. You agree that all stock option vesting after
November 15, 2005 will cease and you agree not to make any claim for any other
stock option or equity compensation from Microtune. During your six-month term
of transitional employment, you will receive medical and dental benefits. In the
event that you obtain new, full-time employment prior to the completion of the
six-month term of transitional employment, all medical and dental benefits will
stop. You acknowledge that you have no other claims for compensation, vacation

 

3



--------------------------------------------------------------------------------

 

pay, bonus, or other incentive payments other than those specified in this
paragraph 7, with the exception of any open expense statements approved, but not
yet processed.

 

  8. Release of All Claims. You agree that, in exchange for the amounts provided
to you under this Agreement (to which you are not entitled except pursuant to
this Agreement), you waive and release, and promise never to assert, any claims
of any kind or nature whatsoever, in law or equity, known or unknown, direct and
indirect, that you have, or might in the future have, against Microtune and its
predecessors, subsidiaries, affiliates, associates, owners, divisions,
representatives, related entities, officers, directors, stockholders, partners,
insurers, employee benefit plans (and their trustee, administrators and other
fiduciaries), attorneys, agents and employees, arising from or related to your
employment with Microtune and/or your resignation from Microtune. You understand
that the claims you are waiving, releasing, and promising not to assert include,
but are not limited to, claims arising under federal, state and local statutory
and common law, including but not limited to claims under Texas Labor Code,
Title 2, Chapter 21, Subchapters A-G, Sections 21.001 et seq., as amended, Title
VII of the Civil Rights Act of 1964, as amended, the Age Discrimination in
Employment Act, the Americans with Disabilities Act, the Employee Retirement
Income and Security Act, the Family Care and Medical Leave Act, claims for
breach of contract and/or of the implied covenant of good faith and fair
dealing, infliction of emotion distress, misrepresentation, fraud, claims
related to professional disparagement or damage to professional reputation and
under any other statutory or common law claim relating to employment.
Furthermore, you agree and understand that the claims you are waiving, releasing
and promising never to assert include claims that you now know or have reason to
know exist, as well as those that you do not presently have any reason to know,
believe or suspect. Finally, you acknowledge that you have been given the
opportunity to seek legal counsel of your own choosing before executing this
document. The releases in this paragraph shall not apply to any disputes arising
out of a breach of this Agreement, or claims related to events occurring after
the date of this Agreement which are not governed by this Agreement. Microtune
agrees that, in exchange for the transitional services and the releases above,
that it hereby waives and releases any claims of any kind or nature whatsoever
in law or equity, that are actually known by Microtune as of the date of this
Agreement. Any claims or causes of action that Microtune may discover after the
date hereof will not be affected by this release of claims.

 

  9.

Release of Age Discrimination Claims/Acceptance of Agreement. You agree to waive
any rights or claims arising out of the Age Discrimination in Employment Act, 29
U.S.C. § 621, et seq. In connection therewith, you acknowledge the following:
(1) you have been advised to consult with an attorney; (2) you have twenty-one
(21) days to consider this Agreement; and (3) you may revoke this Agreement at
any time during the first seven (7) days following the execution of this
Agreement by delivery of written notification to Microtune, Inc., 2201 10th
Street, Plano, Texas 75074, ATTN: James A. Fontaine, CEO and President.

 

4



--------------------------------------------------------------------------------

 

This Agreement will not become effective or be enforceable until the seven (7)
day period has expired. You may accept this settlement set forth herein by
returning this signed Agreement to Microtune, Inc., 2201 10th Street, Plano,
Texas 75074, ATTN: James A. Fontaine, CEO and President. In the event you revoke
this Agreement, Microtune shall have no obligation to fulfill the promises
described herein and the Agreement shall not become effective.

 

  10. Enforcement. You acknowledge that the restrictions and agreements
contained in this Agreement are necessary for the protection of Microtune in a
highly competitive business environment and that any breach of any of the
provisions of this Agreement will cause Microtune irreparable damage for which
there is no adequate remedy at law, and for which Microtune could not be
adequately or reasonably compensated for in monetary damages. Accordingly, you
consent to the issuance of an injunction in favor of Microtune, where Microtune
has acted upon reasonable information concerning the potential breach, to enjoin
the breach of any covenant of yours contained in this Agreement by any court of
competent jurisdiction. Nothing contained in this paragraph shall be in
limitation of any other rights or remedies which Microtune may have at law or in
equity should you breach the terms of this Agreement.

 

  11. Governing Law & Severability. You and Microtune agree that Texas law shall
govern the construction, interpretation and enforcement of this Agreement, and
that if any provisions, or portion thereof, of this Agreement shall for any
reason be held to be invalid or unenforceable or to be contrary to public policy
or any law, then the remainder of this Agreement shall not be affected thereby.

 

  12. Compliance with Insider Trading Policy. You agree to comply with the
Microtune Insider Trading Policy, including any blackout period, until the Form
10-Q for the quarter ended March 31, 2005 has been filed. However, if necessary,
you agree to be subject to further blackout periods if Microtune determines that
your transition duties have allowed you access to material, non-public
information. You should consult with an attorney of your choice after that date
to determine any continuing obligations you may have with respect to insider
trading regulations.

 

  13. No Admission of Wrongdoing. It is understood and agreed that neither this
Agreement, nor any provision of the Agreement, shall be deemed to be, constitute
or should be construed as, an admission of liability or wrongdoing by you or by
Microtune.

 

  14.

Entire Agreement. You and Microtune agree that no promises or representations
were or are made which do not appear written in this Agreement; that this
Agreement contains the entire agreement between us and supersedes any and all
previous verbal or written promises, representations, agreements, negotiations
and discussions between us; that neither of us is relying on any representation
or

 

5



--------------------------------------------------------------------------------

 

promise that does not appear in this Agreement; that this Agreement is the
result of negotiations between us after the opportunity to consult with counsel
of our own respective choosing; and that this Agreement cannot be terminated or
changed except by a writing signed by you and a duly authorized representative
of Microtune.

 

If this Agreement adequately outlines the terms and conditions of the agreement
we have reached in regard to the matters contained herein, we ask that you
please signify your acceptance by executing a counterpart original of this
letter where indicated below.

 

Despite your decision to end our employment relationship, we sincerely
appreciate your prior service to Microtune, Inc. and we wish you well in the
future.

 

Sincerely,

Microtune, Inc.

BY:

 

/s/ James A. Fontaine

   

James A. Fontaine

Chief Executive Officer and President

 

AGREED AND ACCEPTED:

/s/ Rob-Roy J. Graham

Rob-Roy J. Graham

 

 

6



--------------------------------------------------------------------------------

EXHIBIT A

 

IDENTIFIED TASKS

 

1) Return investor calls until May 31, 2005 or until another executive officer
of Microtune assumes this responsibility.

 

2) Prepare a “transition file” for the use of Microtune and its officers in the
transitioning of your responsibilities. Such file shall include:

 

  - Recommendations as to updating Microtune’s commercial insurance coverages.

  - Coordination of Microtune’s Investor Relations activities through June 2005.

 

3) Return phone calls and emails promptly to assist in the transition of your
responsibilities.

 

7